DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Summary
This is the response to the communication filed on 04/01/2022.
Claims 1-6, 8-11, 15 and 17-18 remain pending in the application.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/01/2022 has been entered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6, 8-11, 15 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Snidow (US 2013/0192662) in view of Clark (US 2016/0056316), Ott (US 2016/0149537) and Iguchi (JP2011114091 with provided machine English translation).
Addressing claims 1, 4-6, 8 and 10, Snidow discloses a three-dimensional solar photovoltaic system (figs. 7-8) comprising: 
a plurality of solar cells 200 positioned in one or more clusters of three to four triangular solar cells with gaps between the solar cells (fig. 8b) and gaps between the clusters of solar cells (fig. 8a);
a reflective surface 303 positioned underneath the solar cell clusters, the reflective surface configured to reflect sunlight (fig. 8),
wherein the plurality of solar cells are oriented at various angles with respect to the reflective surface (fig. 8),
wherein the plurality of solar cells are configured to receive sunlight.
Figs. 7-8 of Snidow further show the bottom portions of the solar cell clusters are planar along a longitudinal axis of a plane parallel to plane of the reflective surface 303.

Snidow is silent regarding the 3D polygon solar frame connected to the solar cells in the claimed manner and the one or more clusters having six triangular solar cells.

Ott discloses a 3D polygon solar frame 1 comprising base 2 and struts 3’ for defining clusters of triangular segments for supporting solar cell layer 7 (figs. 1a-3).  Fig. 1a shows the components of the frame positioned between the triangular sections, figs. 1b and 3-7 show the bottom portions of the triangular clusters defined by the solar frame are planar along a longitudinal axis similarly to those of Snidow and fig. 7 shows the solar frame is substantially planar along a longitudinal axis.  Figs. 1b and 3-7 also show the solar frame fills the gaps between the adjacent triangular segments within a triangular cluster and the gaps between the triangular clusters.  Ott further discloses the solar frame are designed to hold the solar cell layer in the desired orientation to optimize the alignment of the solar cell layer relative to the sun to increase energy production [0030].

Clark discloses a 3D polygon solar frame 20 that is a lattice (fig. 4) for holding the triangular doubled sided solar cells 22, similarly to the double sided triangular solar cells of Snidow, at predefined angles (fig. 4).  The solar frame 20 is also transparent that allows sunlight to pass through into the interior of the solar frame [0027].  The solar frame of Clark fills the gaps between adjacent solar cells (fig. 4) to allow sunlight to pass through into the interior of the solar frame [0027].

At the time of the effective filing date of the invention, one with ordinary skill in the art would have found it obvious to modify the system of Snidow with the transparent solar frame that fills the gaps between the solar cells and clusters of solar cell as disclosed by Clark and suggested by Ott in order to hold the solar cells in their desired angle of orientation to optimize the alignment of the solar cell layer relative to the sun to increase energy production (Ott, [0030]).  Additionally, the solar frame of Clark is transparent which allows sunlight to pass through to the reflective layer positioned underneath the solar cells as desired by Snidow (paragraph [0033] of Snidow states “light 900 may strike the top surface of double-sided photovoltaic cells 200 but, through the spacing between double-sided photovoltaic cells 200, is permitted also to pass to the back substrate 303 where it may be reflected back to the underside of the double-sided cells 200 and for the purposes of additional electricity generation”).  In the modified system of Snidow in view of Ott and Clark, the solar frame that fills the gaps between the adjacent solar cells and solar cell clusters is the structural equivalence to the claimed 3D polygon solar frame that is substantially planar along a longitudinal axis similarly to that of Ott, the plurality of solar cells positioned within the 3D polygon solar frame and each of the plurality of solar cells are perimetrically connected to the solar frame.

Iguchi discloses solar photovoltaic system comprising solar cells in cluster of four, five or six (figs. 9-10).  It is noted that the claimed number of six triangular solar cells in a cluster is not critical because figs. 21-22 disclose clusters of solar cell with four or five solar cells in a cluster without ever disclosing that the number of six triangular solar cells in a cluster provides any criticality.

At the time of the effective filing date of the invention and lacking evidence showing criticality of the cluster of six triangular solar cells, one of ordinary skill in the art would have found it obvious to modify the number of solar cells in Snidow’s cluster from four to six as disclosed by Iguchi in order obtain the predictable result of generating electricity from sunlight.  Additionally, having six triangular solar cells in the cluster provides better coverage in term of sun exposure since there are six solar cells facing six different directions.

Addressing claim 2, the limitation of current claim is drawn to the process of forming the solar frame that does not structurally differentiate the claimed solar frame from that of the prior art (please see MPEP 2113).

Addressing claim 3, figs. 7-8 of Snidow show the solar cells are configured to receive sunlight 900 from the top and bottom of the photovoltaic system.

Addressing claim 9, Snidow discloses in paragraph [0030] that the substrate 303 includes a reflecting coating that is the structural equivalence to the claimed reflective paint.

Addressing claim 11, Snidow is silent regarding the photovoltaic cell comprises a plurality of nanoscale pores and an absorption wafer and the plurality of nanoscale pores traversing into the absorption wafer.

Clark discloses the double sided photovoltaic cells comprise a plurality of nanoscale pores traversing into the absorption wafer [0033].

At the time of the effective filing date of the invention, one with ordinary skill in the art would have found it obvious to modify the system of Snidow with the photovoltaic cells having nanoscale pores traversing into the absorption wafer as disclosed by Clark in order to promote the bouncing of photons to generate increased electrical power (Clark, [0033]).

Addressing claim 15, Snidow and Clark discloses the triangular solar cells that are the structural equivalence to the claimed 3d polygon shaped solar cells.
Addressing claim 17, Clark discloses the 3D polygon solar frame is made of a plurality of sections having polygon pyramid configuration.  The solar frame of Snidow in view of Clark and Iguchi for containing six triangular solar cells in the cluster with pyramid configuration has the claimed hexagonal pyramid configuration.

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Snidow (US 2013/0192662) in view of Clark (US 2016/0056316) and Ott (US 2016/0149537).
Addressing claim 18, Snidow discloses a three-dimensional solar photovoltaic system (figs. 7-8) comprising:
	a plurality of solar cells 200 positioned in clusters with a pyramid configuration (figs. 7-8) with gaps between adjacent solar cells within a cluster and gaps between adjacent clusters of solar cell (figs. 7b and 8b),
	a reflective surface 300 positioned underneath the solar cell clusters, the reflective surface configured to reflect sunlight (figs. 7-8),
	wherein the plurality of solar cells are oriented at various angles with respect to the reflective surface (figs. 7-8),
	wherein the plurality of solar cells are configured to receive sunlight (figs. 7-8).

Snidow is silent regarding the claimed solar frame that is substantially planar along a longitudinal axis, is configured to receive a plurality of solar cells in a pyramid configuration, each of the plurality of solar cells are perimetrically connected to the solar frame, the solar frame is a lattice and sunlight is configured to pass through the lattice structure of the solar frame.

Ott discloses a 3D polygon solar frame 1 comprising base 2 and struts 3’ for defining clusters of triangular segments for supporting solar cell layer 7 (figs. 1a-3).  Fig. 1a shows the components of the frame positioned between the triangular sections, figs. 1b and 3-7 show the bottom portions of the triangular clusters defined by the solar frame are planar along a longitudinal axis similarly to those of Snidow and fig. 7 shows the solar frame is substantially planar along a longitudinal axis.  Figs. 1b and 3-7 also show the solar frame fills the gaps between the adjacent triangular segments within a triangular cluster and the gaps between the triangular clusters.  Ott further discloses the solar frame are designed to hold the solar cell layer in the desired orientation to optimize the alignment of the solar cell layer relative to the sun to increase energy production [0030].  The solar frame of Ott also is a lattice.

Clark discloses a 3D polygon solar frame 20 that is a lattice (fig. 4) for holding the triangular doubled sided solar cells 22, similarly to the double sided triangular solar cells of Snidow, at predefined angles (fig. 4).  The solar frame 20 is configured to receive a plurality of solar cells in a pyramid configuration.  The solar frame 20 is also transparent that allows sunlight to pass through into the interior of the solar frame [0027].  The solar frame of Clark fills the gaps between adjacent solar cells (fig. 4) to allow sunlight to pass through into the interior of the solar frame [0027].  The solar frame of Clark is a lattice and the plurality of solar cells are perimetrically connected to the solar frame.

At the time of the effective filing date of the invention, one with ordinary skill in the art would have found it obvious to modify the system of Snidow with the transparent solar frame that fills the gaps between the solar cells and clusters of solar cell as disclosed by Clark and suggested by Ott in order to hold the solar cells in their desired angle of orientation to optimize the alignment of the solar cell layer relative to the sun to increase energy production (Ott, [0030]).  Additionally, the solar frame of Clark is transparent which allows sunlight to pass through to the reflective layer positioned underneath the solar cells as desired by Snidow (paragraph [0033] of Snidow states “light 900 may strike the top surface of double-sided photovoltaic cells 200 but, through the spacing between double-sided photovoltaic cells 200, is permitted also to pass to the back substrate 303 where it may be reflected back to the underside of the double-sided cells 200 and for the purposes of additional electricity generation”).  In the modified system of Snidow in view of Ott and Clark, the solar frame that fills the gaps between the adjacent solar cells and solar cell clusters is the structural equivalence to the claimed solar frame that is substantially planar along a longitudinal axis similarly to that of Ott and is configured to receive a plurality of solar cells in a pyramid configuration as disclosed by Clark.   The plurality of solar cells positioned within the solar frame in a pyramid configuration and each of the plurality of solar cells are perimetrically connected to the solar frame.  The solar frame of Snidow in view of Ott and Clark is also a lattice and is configured for sunlight to pass through the lattice structure as claimed.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-6, 8-11, 15 and 17-18 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BACH T DINH whose telephone number is (571)270-5118. The examiner can normally be reached Mon-Friday 8:00 - 4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Barton can be reached on (571)-272-1307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BACH T DINH/Primary Examiner, Art Unit 1726                                                                                                                                                                                                        05/26/2022